ORDER
In recognition of the need for stability in children’s lives, the South Carolina Court of Appeals will expedite all appeals from *671termination of parental rights proceedings, adoption proceedings, and/or DSS actions involving the custody of a minor child. To facilitate expediency, there will be a presumption against granting motions for extensions of time in these appeals, and such motions will be granted only in the most extraordinary of circumstances and for the most compelling reasons in the interest of justice. Once the final briefs and record are filed, oral arguments will be held, if at all, within thirty days. Notice of oral argument will be sent at least fifteen days prior to the scheduled argument. A written opinion from the court shall be entered within thirty days of filing the briefs or hearing oral arguments, whichever is later.
IT IS SO ORDERED.
/s/ Kaye G. Hearn, C.J.